          Case 2:19-cv-00038-GMN-BNW Document 14 Filed 05/02/19 Page 1 of 2



1     RICHARD A. HARRIS, ESQ.
      Nevada State Bar No. 505
2     JOSHUA R. HARRIS, ESQ.
3
      Nevada State Bar No. 9580
      RICHARD HARRIS LAW FIRM
4     801 S FOURTH ST.
      LAS VEGAS NV 89101
5     Ph: (702) 444-4392
6     Fax: (702) 444-4455
      Email: josh@richardharrislaw.com
7     Attorney for Plaintiff
8

9                                 UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEVADA
10

11
        MICHELLE M. NAULT,                                Case No 2:19-cv-00038-GMN-BNW
12
                                    Plaintiff,
13                                                             FIRST STIPULATION FOR
        vs.                                                  EXTENSION OF TIME TO FILE
14
                                                                MOTION FOR REMAND
15      COMMISSIONER OF SOCIAL
        SECURITY ADMINISTRATION,
16

17
                                   Defendant.

18

19            Comes now Plaintiff, by and through her attorney, JOSHUA R. HARRIS, ESQ., and

20   requests a THIRTY-TWO (32) calendar day extension of time, to file the MOTION TO FOR

21   REMAND, up to and including June 3, 2019.
22            Plaintiff’s current deadline to file the MOTION FOR REMAND is May 2, 2019.
23            On May 1, 2019, the Appellate Attorney Writer was informed of a May 2, 2019, hearing
24   in another case, thereby preventing the completion of the Motion.
25            Via email on May 2, 2019, opposing counsel expressed no objection to the extension.
26

27

28
          Case 2:19-cv-00038-GMN-BNW Document 14 Filed 05/02/19 Page 2 of 2



1
            It is therefore respectfully requested that Plaintiff be granted a THIRTY-TWO (32)
2
     calendar day extension of time to file the MOTION FOR REMAND up to and including June
3
     3, 2019.
4
       DATED this 2nd day of May, 2019.             DATED this 2nd day of May, 2019.
5
        /s/   Joshua R. Harris                      /s/   Michael K. Marriott
6      JOSHUA HARRIS, ESQ.                          Michael K. Marriott
7      Nevada State Bar No. 9580                    Assistant Regional Counsel
       Richard Harris Law Firm                      Social Security Administration
8      801 S Fourth St.                             Office of the General Counsel, Region IX
       Las Vegas NV 89101                           160 Spear Street, Suite 800
9      Ph: (702) 444-4392                           San Francisco, CA 94105
10     Fax: (702) 444-4455                          Telephone: 415-977-8985
       Email: josh@richardharrislaw.com             Facsimile: 415-744-0134
11     Attorney for Plaintiff                       Email: Michael.Marriott@ssa.gov
                                                    Attorney for Defendant
12

13

14

15
                                                    IT IS SO ORDERED:
16

17

18
                                                    ____________________________________
                                                    UNITED STATES MAGISTRATE JUDGE
19
                                                            May 6, 2019
                                                    DATED: ________________________
20

21

22

23

24

25

26

27

28
